Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                         Apr 10 2014, 9:22 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

DANIEL J. VANDERPOOL                                GREGORY F. ZOELLER
Vanderpool Law Firm, P.C.                           Attorney General of Indiana
Warsaw, Indiana
                                                    JAMES B. MARTIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JAMIE L. STRICKLER,                                 )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 85A02-1308-CR-707
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                       APPEAL FROM THE WABASH CIRCUIT COURT
                            The Honorable Robert R. McCallen, Judge
                     Cause Nos. 85C01-1208-FB-641 and 85C01-1206-FB-484


                                          April 10, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                   STATEMENT OF THE CASE

          Jamie L. Strickler (“Strickler”) appeals his sentence, following his guilty plea, to

three counts of Class B felony dealing in a controlled substance1 under two different

causes.

          We affirm.

                                             ISSUE

          Whether Strickler’s sentence is inappropriate pursuant to Indiana Appellate
          Rule 7(B).

                                            FACTS

           On May 10, 2011, Strickler sold Opana, a Schedule II controlled substance, to a

confidential informant. Almost one year later, on April 19, 2012, Strickler sold six

methadone tablets, also a Schedule II controlled substance, to an undercover police

officer. On June 1, 2012, Strickler sold seven methadone tablets to the same undercover

officer.

          On June 11, 2012, the State charged Strickler, under cause number 85C01-1206-

FB-484 (“FB-484”), with Class B felony dealing a controlled substance based on his May

2011 drug sale. On August 1, 2012, the State charged Strickler, under cause number

85C01-1208-FB-641 (“FB-641”), with two counts of Class B felony dealing a controlled

substance based on his April 2012 and June 2012 drug sales.

          Stickler posted bond and was released from custody. Stickler failed to appear at

an August 27, 2012 pre-trial hearing in FB-484, and the trial court issued a warrant for



1
    Ind. Code § 35-48-4-2(a)(1).
                                               2
his arrest. Following a hearing, the trial court released Strickler on his previously posted

bond.

        On March 4, 2013, Strickler pled guilty to the three counts as charged in FB-484

and FB-641 without a written plea agreement.         The probable cause affidavits were

admitted as part of the factual bases for the offenses. The probable cause affidavits for

the April 19 and June 1, 2012 controlled buys indicate that Strickler sold the drugs from

his car while he had a “very young” four to six year-old female child in the back seat of

his car.   (App. 43).    The trial court took the pleas under advisement, ordered a

presentence investigation report (“PSI”), and scheduled a sentencing hearing for April 29,

2013. Strickler remained out of custody pursuant to his bond.

        Upon motions filed by Strickler, the trial court twice continued the sentencing

hearing. At the June 10, 2013 sentencing hearing, Strickler failed to appear, and the trial

court issued an arrest warrant.     On July 11, 2013, the police arrested Strickler in

Tennessee, where he had fled with his fiancé and his two youngest children.

        The trial court held the sentencing hearing on July 17, 2013. During the hearing,

Strickler’s attorney stated that Strickler had fled the state because he was worried about

his family and “began thinking about how long he could go away because of the potential

for these penalties” for his three crimes. (Tr. 19). The trial court accepted Strickler’s

guilty pleas and entered judgment of conviction on the three dealing convictions. When

discussing aggravating and mitigating circumstances, the trial court stated:

                The circumstances that are aggravating – he does have a minor
        criminal history and juvenile. It bothers me a lot that he fled the
        jurisdiction. So I believe that that, uh, that is [a] significant indicator.

                                             3
          Everybody worries about their family when they’re getting ready to go to
          jail. At least I would hope so. It’s not a reason to leave. Once you, once
          you accept the plea, you own up to it. Um, his mitigating circumstances –
          he did plead guilty.

(Tr. 22). The trial court imposed a twelve (12) year sentence, with ten (10) years

executed and two (2) years suspended to probation for each of the Strickler’s Class B

felony convictions and ordered that the three sentences be served concurrently at the

Department of Correction. The trial court also ordered that Strickler be placed in the

C.L.I.F.F. program2 or another substance abuse program. Strickler now appeals his

sentence.

                                                DECISION

          Strickler contends that his aggregate ten-year executed sentence with two years

suspended to probation for his three Class B felony convictions is inappropriate.

Strickler acknowledges that he has a prior criminal history and that he fled the state after

pleading guilty and prior to sentencing, but he asks this Court to revise his aggregate

sentence to “a sentence of ten years, suspending four years to probation, and allowing

[him] to serve his time on Work Release in the Wabash County Community Corrections

Program[.]” (Strickler’s Br. 15)

          We may revise a sentence if it is inappropriate in light of the nature of the offense

and the character of the offender. Ind. Appellate Rule 7(B). The defendant has the

burden of persuading us that his sentence is inappropriate. Childress v. State, 848 N.E.2d
1073, 1080 (Ind. 2006). The principal role of a Rule 7(B) review “should be to attempt to



2
    According to the State, C.L.I.F.F. is an acronym for Clean Life is Forever Freedom.
                                                      4
leaven the outliers, and identify some guiding principles for trial courts and those charged

with improvement of the sentencing statutes, but not to achieve a perceived ‘correct’

result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Whether a

sentence is inappropriate ultimately turns on “the culpability of the defendant, the

severity of the crime, the damage done to others, and a myriad of other factors that come

to light in a given case.” Id. at 1224. Additionally, “[u]nder Indiana law, several tools

are available to the trial court to use in fashioning an appropriate sentence for a convicted

offender.” Sharp v. State, 970 N.E.2d 647, 650 (Ind. 2012). These “penal tools”—which

include suspension of all or a portion of the sentence, probation, home detention,

community corrections program placement, executed time in a Department of Correction

facility, concurrent rather than consecutive sentences, and restitution and fines—“form an

integral part of the actual aggregate penalty faced by a defendant and are thus properly

considered as part of the sentence subject to appellate review and revision.” Id. (citing

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010)).

        When determining whether a sentence is inappropriate, we acknowledge that the

advisory sentence “is the starting point the Legislature has selected as an appropriate

sentence for the crime committed.” Childress, 848 N.E.2d at 1081. Here, Strickler pled

guilty as charged to the three charges of Class B felony dealing in a controlled substance

without a written plea agreement.3 The sentencing range for a Class B felony is between


3
  We note that Indiana Code § 35-35-3-3(a) requires that a plea agreement on a felony charge be made “in
writing” and “before the defendant enters a plea of guilty.” Recently, we explained that “‘[t]he purpose
behind [Indiana Code § 35-35-3-3] is to insure that a defendant does not base his guilty plea upon certain
promises made by the prosecutor where the judge has in fact not accepted the [S]tate’s
recommendation.’” Gil v. State, 988 N.E.2d 1231, 1234 n.2 (Ind. Ct. App. 2013) (quoting Davis v. State,
                                                    5
six (6) and twenty (20) years, with the advisory sentence being ten (10) years. I.C. § 35-

50-2-5. For each of the Strickler’s Class B felony convictions, the trial court imposed a

twelve (12) year sentence, with ten (10) years executed and two (2) years suspended to

probation, and ordered that these three sentence be served concurrently. The trial court

also ordered that Strickler be placed in the C.L.I.F.F. program or another substance abuse

program.

        The nature of Strickler’s offenses reveal that he sold Opana to a confidential

informant and sold methadone on two occasions to an undercover police officer. During

the two drug sales to the officer, Strickler sold the drugs in the presence of a young child,

who was in the back seat of his car. Strickler attempts to minimize the nature of his drug

sales by pointing out that he sold his own pain medication, which he states was

prescribed as a result of having a knee injury when he was seventeen years old. While

Strickler may have been addicted to pain medication, any such addiction does not require

him to sell the medication and does not excuse his commission of an illegal offense.

        Turning to Strickler’s character, we see from the record that Strickler—who was

thirty-four years old at the time of his offenses—has a criminal history consisting of

juvenile adjudications and adult convictions. Strickler has a juvenile adjudication for

crimes that would be Class B felony burglary and Class D felony theft if committed by an

adult. Strickler also has a 1998 misdemeanor conviction for minor consumption and a

2001 misdemeanor conviction for possession of marijuana. Additionally, Strickler was

418 N.E.2d 256, 260 (Ind. Ct. App. 1981)). However, we also explained that “failure to reduce an
agreement to writing need not itself be deemed a sufficient ground for rejection” of a defendant’s guilty
plea. Gil, 988 N.E.2d at 1234 n.2 (quoting Centers v. State, 501 N.E.2d 415, 417–18 (Ind. 1986)).

                                                   6
charged with check deception in 2009 but that charge was dismissed after he completed a

pre-trial diversion program in February 2011. A few months after he completed this

diversion program, he committed the first drug sale at issue in this appeal.

       Strickler asks this Court to consider that he sought inpatient drug treatment after

his arrest. The PSI reveals that Strickler completed a four-day inpatient program in

August 2012 for opiate dependence. The PSI also indicates that, at the time Strickler was

admitted to the program, he reported that he took ten to fifteen methadone pills per day

and ten to twenty Lortab pills that he would get off the street.

       Strickler also “asks this Court to consider that his character is generally good.”

(Strickler’s Br. 11).   We acknowledge that he pled guilty, which usually reflects a

willingness to accept responsibility. However, as the trial court indicated, Strickler’s act

of fleeing from Indiana after his guilty plea shows a lack of acceptance of responsibility.

Indeed, that act reflects poorly on his character and reveals a disregard for authority.

       Here, the trial court utilized various “penal tools” to fashion a sentence for

Strickler. See Sharp, 970 N.E.2d at 650. Strickler has not persuaded us that that his

aggregate ten-year executed sentence with two years suspended to probation for his three

Class B felony convictions is inappropriate.       Therefore, we affirm the trial court’s

sentence.

       Affirmed.

MATHIAS, J., and BRADFORD, J., concur.




                                              7